                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT KNOXVILLE

 CLETUS FRANKLIN,                                  )
                                                   )
               Plaintiff,                          )
                                                   )            No.    3:18-CV-00221
 v.                                                )                   REEVES/GUYTON
                                                   )
 ANTHONY HILL and JOHN DOES,                       )
                                                   )
               Defendants.                         )


                                  MEMORANDUM OPINION

       This is a pro se prisoner’s complaint filed under 42 U.S.C. § 1983. Now before the Court

is Defendant Hill’s motion to dismiss for failure to state a claim and/or for summary judgment

[Doc. 11]. Plaintiff has not filed a response to Defendant’s motion, and the time for doing so has

passed. [Doc. 15 (granting Plaintiff’s motion for extension of time to file a response to the motion

for summary judgment and providing Plaintiff with up to and including November 1, 2018, to do

so)]. As such, Plaintiff has waived any opposition thereto. E.D. Tenn. L.R. 7.2; Elmore v. Evans,

449 F. Supp. 2, 3 (E.D. Tenn. 1976), aff’d 577 F.2d 740 (6th Cir. 1978). For the reasons set forth

below, the motion to dismiss and/or for summary judgment [Doc. 11] will be GRANTED and this

action will be DISMISSED.

       I.      STANDARD OF REVIEW 1

       Rule 56(a) of the Federal Rules of Civil Procedure provides that “[t]he court shall grant

summary judgment if the movant shows that there is no genuine dispute as to any material fact and

the movant is entitled to judgment as a matter of law.” In ruling on a motion for summary



       1As Defendant Hill relies on matters outside of the pleadings, the Court will apply the summary
judgment standard to his motion.
judgment, the court must draw all reasonable inferences in favor of the nonmoving party. McLean

v. 988011 Ontario Ltd, 224 F.3d 797, 800 (6th Cir. 2000). “‘Summary judgment is proper if the

evidence, taken in the light most favorable to the nonmoving party, shows that there are no genuine

issues of material fact and that the moving party is entitled to judgment as a matter of law.’”

Hartman v. Great Seneca Fin. Corp., 569 F.3d 606, 611 (6th Cir. 2009) (quoting Mazur v. Young,

507, F.3d 1013, 1016 (6th Cir. 2007)).

       The moving party has the burden of conclusively showing the lack of any genuine issue of

material fact. Smith v. Hudson, 600 F.2d 60, 63 (6th Cir. 1979). In order to successfully oppose

a motion for summary judgment, a party “‘must set forth specific facts showing that there is a

genuine issue for trial’” and “‘may not rest upon the mere allegations or denials of his pleading.’”

Anderson v. Liberty Lobby, Inc., 47 U.S. 242, 248 (1986) (quoting First Nat’l Bank of Arizona v.

Cities Serv. Co., 391 U.S. 253, 288–89 (1968)).

       II.     ANALYSIS

       The Prison Litigation Reform Act (“PLRA”) specifically provides that “[n]o action shall

be brought with respect to prison conditions under section 1983 of this title, or any other Federal

law, by a prisoner confined in any jail, prison, or other correctional facility until such

administrative remedies as are available are exhausted.” 42 U.S.C. § 1997e(a). The exhaustion

requirement of the PLRA is one of “proper exhaustion.” Woodford v. Ngo, 548 U.S. 81, 93 (2006).

As such, the prisoner plaintiff must complete “the administrative review process in accordance

with the applicable procedural rules, including deadlines, as a precondition to bringing suit in

federal court.” Id. at 88.

       The Court agrees with Defendants that it is apparent from the face of Plaintiff’s complaint

that Plaintiff did not properly exhaust the claims therein, as his grievance was filed more than two



                                                  2
months after the incident underlying in the complaint in violation of TDOC policy [Doc. 2 p. 6–

8]. 2 Further, Plaintiff’s assertion that Defendants have failed to establish that his grievance did

not comply with TDOC policy [Doc. 31 p. 3–8] is without merit, as the response to the grievance

filed with the complaint establishes that the grievance did not comply with TDOC policy [Doc. 2

p. 7].

         Plaintiff’s allegation that he “made repeated requests for grievance forms, which were

ignored by the CO’s that were on duty for weeks” could, however, create a genuine issue of

material fact regarding whether the grievance process was “available” to Plaintiff if it were

admissible. Ross v. Blake, 136 S. Ct. 1850, 1858–60 (2016) (providing that a prisoner must only

exhaust those grievance procedures that are “available” to him and that an administrative

procedure is “unavailable” where administrators prevent prisoners from taking advantage of it,

among other things). All of Plaintiff’s filings with the Court asserting that the grievance process

was unavailable to him due to officers ignoring his requests for grievance forms [Docs. 30–32] are

unsworn, however, and therefore cannot be considered for purposes of summary judgment. Dole

v. Elliot Travel & Tours, Inc., 942 F.2d 962, 968–69 (6th Cir. 1991) (providing that a court may

not consider unsworn statements when ruling on a motion for summary judgment). Moreover,

nothing in Plaintiff’s sworn complaint, which carries the same weight as an affidavit for purposes

of summary judgment, El Bey v. Roop, 530 F.3d 407, 414 (6th Cir. 2008), supports the assertion

that the grievance process was unavailable to Plaintiff.




         2
          While failure to exhaust administrative remedies is an affirmative defense that “inmates
are not required to specially plead or demonstrate . . . in their complaints,” a complaint that sets
forth allegations which, taken as true, establish that the plaintiff is not entitled to relief is subject
to dismissal for failure to state a claim upon which relief may be granted. Jones v. Bock, 549 U.S.
199, 214–16 (2007).

                                                   3
       In other words, had Plaintiff (1) stated in his complaint that his grievance regarding the

incident underlying his complaint was untimely because officers would not provide him with

grievance forms or (2) filed any sworn statement in response to Defendants’ motion to dismiss

and/or for summary judgment stating that officers had prevented him from timely filing a

grievance, a genuine issue of material fact would remain in this case. As the record before the

Court contains no sworn statements from Plaintiff to refute Defendants’ assertion in their motion

for summary judgment that Plaintiff failed to exhaust his administrative remedies, however,

Defendants are entitled to summary judgment on this issue.

       III.    CONCLUSION

       For the reasons set forth above, Defendants’ motion to dismiss and/or for summary

judgment [Doc. 21] will be GRANTED and this action will be DISMISSED. The Court hereby

CERTIFIES that any appeal from this order would not be taken in good faith. Thus, should

Plaintiff file a notice of appeal, this Court will DENY Plaintiff leave to appeal in forma pauperis.

See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24.

       AN APPROPRIATE ORDER WILL ENTER.

       E N T E R:


                                      __________________________________
                                        ____
                                           _____
                                               ___________
                                                         ___________
                                       NITED STATES
                                      UNITED STATTES DISTRICT
                                                     DIS
                                                       STR
                                                         RIC
                                                           CT JUDGE




                                                  4
